Citation Nr: 0802403	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-28 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service connected diabetes mellitus

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bladder cancer, to include as due to exposure to an herbicide 
agent.  

4.  Entitlement to service connection for bladder cancer to 
include as due to exposure to an herbicide agent.  

5.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status post three-vessel coronary 
artery bypass graft associated with diabetes mellitus.  

6.  Whether the evaluation for diabetes mellitus was properly 
reduced from 20 percent disabling to 10 percent disabling, 
effective May 1, 2003.  

7.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the periods prior to May 1, 2003 and 
from September 20, 2005, forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 2004 and July 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The February 2004 decision addressed 
all claims on appeal other than those regarding the 
evaluations assigned for diabetes mellitus.  The July 2004 
decision initially addressed the remaining claims on appeal.  

In August 2004 and December 2004 substantive appeals, the 
veteran requested hearings before a member or members of the 
Board.  In an October 2007 writing, the veteran withdrew his 
hearing requests.  

The issue of entitlement to service connection for bladder 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the veteran's upper and lower 
extremities had onset many years after separation from active 
service, has persisted for more than two years, was not 
caused or aggravated by his active service, and was not 
caused or aggravated by his service-connected diabetes 
mellitus.  

2.  In an October 2000 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bladder cancer and notified him the following month of that 
decision and of his appellate rights.  The veteran did not 
timely perfect an appeal of that decision.  

3.  Evidence added to the record since the October 2000 
rating decision is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for bladder 
cancer.  

4.  The preponderance of evidence of record shows that the 
veteran underwent cardiac artery bypass surgery on April 16, 
2001.  

5.  The veteran's coronary artery disease does not result in 
chronic congestive heart failure; a workload of 3 metabolic 
equivalents (METs) or less does not result in dyspnea, 
fatigue, angina, dizziness, or syncope; and there is no 
evidence of record of left ventricular dysfunction with 
ejection fraction of less than 30 percent.  

6.  From May 1, 2003 to September 20, 2005, the veteran's 
diabetes mellitus was manageable by restricted diet and did 
not require insulin or oral hypoglycemic agent.  

7.  Prior to May 1, 2003 and from September 20, 2005, 
forward, the veteran's diabetes mellitus did not require 
insulin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the upper and lower extremities have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The October 2000 rating decision that denied service 
connection for bladder cancer is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received since the October 2000 rating decision 
that denied service connection for bladder cancer is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for a 100 percent evaluation for cardiac 
artery disease, from April 16, 2001 to July 15, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2007).

5.  The criteria for an evaluation in excess of 60 percent 
disabling for cardiac artery disease, prior to April 16, 2001 
and from July 16, 2001, forward have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.100, 4.104, Diagnostic Code 7017 (2007).

6.  The criteria for reduction of the evaluation for diabetes 
mellitus from 20 percent disabling to 10 percent disabling, 
effective May 1, 2004 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.7, 4.10, 
4.119 Diagnostic Code 7913 (2007).

7.  The criteria for an evaluation in excess of 20 percent 
disabling for diabetes mellitus have not been met prior to 
May 1, 2003 or from September 20, 2005, forward.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Some chronic diseases, including peripheral neuropathy and 
malignant tumors, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The veteran's DD 214 shows 1 month and 8 days of service in 
Vietnam.  Furthermore, service medical records include an 
April 1968 report stating that the veteran had, at that time, 
been in Vietnam for more than 1 month.  Because there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to an herbicide agent during service.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition to these avenues for establishing service 
connection on a direct basis, service connection for a 
disability may granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Peripheral neuropathy

Service medical records are absent for any reported symptoms 
of neuropathy of the veteran's extremities.  The first report 
of neurological symptoms of any extremity is found in an 
October 2001 report of VA examination for the veteran's 
diabetes mellitus.  This consists of reported burning 
sensation in his feet.  A May 2003 report of VA examination, 
again for diabetes mellitus, contains no report of 
neurological symptoms of the veteran's extremities and 
indicates that examination of his extremities, including his 
feet, was normal.  

In October 2003, the veteran underwent VA examination 
regarding his peripheral nerves.  The examiner indicated that 
he had reviewed the veteran's claims file.  During the 
examination, the veteran reported that he developed numbness 
in both arms and legs over the previous 15 years.  The 
examiner also reported that the veteran had a history of 
diabetes mellitus diagnosed 7 years prior to the examination.  
A diagnosis was provided of peripheral neuropathy and the 
examiner opined that, given that the reported symptoms of 
peripheral neuropathy predated diagnosis of diabetes mellitus 
by 8 years, his peripheral neuropathy is less likely than not 
related to his diabetes mellitus, providing evidence against 
this claim.  

In this regard, the Board finds that the language employed by 
the examiner, that the veteran's peripheral neuropathy is not 
related to his diabetes, is sufficiently broad to encompass 
both causation and aggravation.  

No other competent medical opinion or other evidence of 
record indicates that the veteran's peripheral neuropathy had 
onset during service or within one year of separation from 
service, was caused or aggravated directly by his service, or 
was caused or aggravated by his diabetes mellitus.  The 
October 2003 opinion is highly probative as it is rationally 
supported and uncontradicted by the record.  

The Board also finds that the post-service treatment records 
provide evidence against this claim, indicating a disorder 
that began years after service with no indication of a 
connection with a service connected disorder. 

Because a specific type of peripheral neuropathy is listed as 
one of the conditions subject to presumptive service 
connection based on exposure to an herbicide agent, an 
explanation is in order as to why that presumption does not 
apply to the veteran's diagnosed peripheral neuropathy.  Note 
2 under 38 C.F.R. § 3.309(e) states that for the purposes of 
that section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  

As the first evidence of peripheral neuropathy, by the 
veteran's own report, was approximately two decades after 
inservice exposure to an herbicide agent and has not resolved 
within two years of onset, the presumption found in 38 C.F.R.  
§ 3.309(e) is not applicable in this case.  

In this case, service medical records and post service 
medical records provide evidence against the veteran's claim 
for entitlement to service connection for peripheral 
neuropathy of all extremities, on both a direct (including 
presumptive) theory of entitlement and as secondary to 
service connected diabetes mellitus.  There is no competent 
evidence of record is support of the claim and the veteran's 
statements are found to be outweighed by the medical evidence 
cited above.  For these reasons, his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Bladder cancer

Prior to the decision on appeal, the veteran's claim for 
service connection for bladder cancer, including as due to 
exposure to an herbicide agent, was denied in a rating 
decision dated in October 2000.  The veteran was notified of 
that decision and of his appellate rights the following month 
and failed to timely perfect an appeal of that decision to 
the Board.  The decision thus became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

A claim to reopen the veteran's previously denied claim for 
entitlement to service connection for bladder cancer was 
received by VA in February 2002.  Effective since August 
2001, new and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The bases for the October 2000 denial were that the veteran's 
bladder cancer was not caused or aggravated by his active 
service, including as a result of exposure to an herbicide 
agent during service.  That decision explained that bladder 
cancer was not one of the conditions subject to the 
presumption for service connection for exposure to an 
herbicide agent.  

Of record at the time of the October 2000 decision was 
evidence that the veteran had service in the Republic of 
Vietnam during the Vietnam War.  This suffices to establish a 
presumption of exposure to an herbicide agent during service.  
Also of record was an October 1998 operative report from St. 
David's Medical Center indicating that the veteran had 
suffered from bladder cancer.  Lacking was any evidence of 
direct connection to service, including evidence that 
exposure to an herbicide agent caused his bladder cancer.  
Thus, to reopen his claim, evidence received since October 
2000 must go to such direct connection.  

Received by VA for the first time in May 2004, is a letter 
from "D.W.", M.D. in which this physician stated that "I 
feel that one should consider that there may be a 
relationship to [the veteran's] bladder cancer and his Agent 
Orange exposure."  Dr. D.W. explained that it unusual for 
the veteran to have had bladder cancer, given his age and 
lack of tobacco use.  

Although the Board finds that this opinion is highly 
speculative, the opinion is new evidence that, taken together 
with the evidence already of record, raises a reasonable 
possibility of substantiating the veteran's claim.  

As new and material evidence has been submitted with regard 
to the veteran's claim for service connection for bladder 
cancer, his claim must be reopened.  

Although the veteran's claim must be reopened, Dr. D.W.'s 
opinion is highly speculative.  Speculative medical opinions 
are insufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As explained below, 
this claim must be remanded for additional development before 
a decision can be rendered on the merits.

Rating determinations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims. 

Diabetes mellitus

In a rating decision dated in February 2002, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent evaluation, effective March 8, 2001.  In December 
2002, the veteran sought an increased evaluation for this 
disability.  

Following a May 2003 VA examination, the RO reduced the 
evaluation from 20 percent disabling to 10 percent disabling.  
Following a September 2005 VA examination, the RO increased 
the evaluation from 10 percent disabling to 20 percent 
disabling.  

The procedural and evidentiary requirements for reducing an 
evaluation depend on whether the reduced evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made and the length of time the evaluation 
has been in place at the time of the reduction.  

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R.  § 3.105(e), (i).  

Service connection had previously been established for post 
traumatic stress disorder and a 100 percent evaluation had 
been in place for that disability since February 2001.  The 
combined evaluation for compensation purposes has not varied 
from 100 percent from March 2001 until the present.  Thus, 
the reduced evaluation effective in May 2003 did not reduce 
or discontinue compensation payments being made at that time.  
Hence, 38 C.F.R. § 3.105(e) and (i) are not for application.  

Additionally, in order to reduce ratings that have continued 
for 5 years or more, VA must comply with specific criteria 
regarding examinations and the record, as specified in 38 
C.F.R. § 3.344 (a) and (b).  These criteria do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  In the latter instance, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  Id.  

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

In this case, at the time of reduction in May 2003, the 20 
percent rating for diabetes mellitus had been in place since 
March 2001; a period of 2 years and 2 months.  Additionally, 
the evidence shows that the veteran's diabetes mellitus was 
initially treated with a hypoglycemic agent, was then well 
controlled by diet alone, and later, in September 2005, was 
again treated with a hypoglycemic agent.  This is evidence 
that the veteran's diabetes mellitus had not yet stabilized 
at the time of the May 2001 reduction.  For these reasons, 
the requirements of 38 C.F.R. § (a) and (b) are not for 
application.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The issues before the Board are whether the preponderance of 
the evidence supported the reduction from 20 percent to 10 
percent and whether a higher rating is warranted for any 
period under appeal.  Since the benefit of reasonable doubt 
goes to the veteran in any rating determination, the issue 
before the Board amounts to whether the ratings in place over 
the course of the veteran's claim and appeal were and are 
appropriate.  

Diabetes mellitus is evaluated under the criteria found in 
Diagnostic Code 7913.  Diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  38 
C.F.R. § 4.119 Diagnostic Code 7913.  For diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet, a 20 percent rating is warranted.  
Id.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities is rated 40 percent disabling.  
Id.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  Id.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id.  Note (2) provides that, 
when diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.

In October 2001, the veteran underwent VA examination 
regarding his diabetes mellitus.  This examination report 
includes that the veteran was first diagnosed with diabetes 
mellitus approximately 5 years earlier.  At that time of the 
October 2001 examination, treatment included metformin and 
Avandia.  He denied restriction of activities and had not had 
ketoacidosis or hypoglycemic reactions.  

In May 2003, the veteran again underwent VA examination for 
his diabetes mellitus.  This examination report indicates 
that the veteran's diabetes mellitus was diet controlled and 
that he was not under any medication for this disease, 
providing evidence against this claim.  The examiner 
indicated that upon diagnosis of his diabetes mellitus, the 
veteran was initially started on oral medication, but for the 
previous year his diabetes mellitus had been controlled by 
diet alone.  He further noted that the veteran visited a 
diabetic care provider every 6 months.  

The Board is aware that the May 2003 examiner did not review 
the veteran's claims file.  However, as compared to the 
record, the history noted in this report is accurate.  
November 2001 treatment notes from "E.C.", M.D. report that 
the only medication the veteran used was aspirin and Altace, 
specifically stating "[a]ll his other medicines were 
stopped.  Apparently his diabetes has been well controlled on 
diet and exercise alone, and his other medicines were felt 
unnecessary or potentially causing him problems."  Notes 
from February 2002 report that the veteran had hyperglycemia, 
diet controlled.  There is no indication of treatment with 
insulin or a hypoglycemic agent from November 2001 through 
May 2003, providing highly probative evidence against this 
claim.  

There is no regulatory or statutory requirement for review of 
the claims file.  Rather, 38 C.F.R. § 4.1 requires that each 
disability be reviewed in relation to its history.  Where 
that history is provided by the veteran, or for that matter, 
by sources other than the claims file, and the history is 
accurate, review of the claims file reduces to a mere 
ministerial act.  Thus, the May 2003 examination conducted 
with a review of the veteran's disability in relation to an 
accurate history of that disability is a sufficient 
examination for rating purposes.  

At the time of the May 2003 examination, all evidence of 
record indicates that the veteran's diabetes mellitus had 
been well controlled by diet alone for more than a year.  
There is no evidence that this was not the case.  Hence, the 
veteran's diabetes mellitus was properly rated as 10 percent 
disabling.  Since the change in evaluation for the veteran's 
diabetes mellitus did not involve a discontinuance or 
reduction of compensation payments, the provisions found in 
38 C.F.R. § 3.105 are not for application.  Hence, the proper 
effective date of the reduction from 20 percent disabling to 
10 percent disabling is as assigned by the RO; the date of 
the May 1, 2003 examination.

In October 2003, the veteran underwent a VA examination with 
regard to his reported symptoms of peripheral neuropathy.  
The examination report indicates that the veteran was not 
taking any medication and indicated that the examiner had 
reviewed the claims file.  

As recently as December 2004, the veteran provided evidence 
that the criteria for higher than a 10 percent rating was not 
warranted.  In his December 2004 substantive appeal, the 
veteran stated, "I have been on restricted diet and 
activities due to my diabetic condition."  As the November 
2004 statement of the case had provided with the veteran with 
the criteria for a rating higher than 10 percent, had his 
treatment then included insulin or a hypoglycemic agent, one 
would expect him to have so stated in his substantive appeal.  
The absence of such assertion is evidence that, as of 
December 2004, the veteran's diabetes mellitus did not 
require treatment with insulin or a hypoglycemic agent.  

Notes dated May 2005, from E.C., M.D., report a history of 
diet controlled hyperglycemia and list the veteran's current 
medications as atenolol, Crestor, aspirin, and Altace.  Notes 
from June 2005 report current medications as atenolol, 
Crestor, aspirin, Nasonex, Allegra, and Altace.  In July 2005 
treatment notes from Blackstock Family Health Center, 
"D.W.", M.D. indicated that the veteran was currently 
taking Atacand, Crestor, aspirin, clarinex, atenolol.  This 
lack of a listing of a hypoglycemic agent or insulin is 
evidence that the veteran's diabetes mellitus did not require 
such treatment as of July 2005.  

In November 2005 treatment notes from Blackstock Family 
Health Center, Dr. D.W. included glucophage, an oral 
hypoglycemic agent, in a medication list.  This is the first 
evidence, since the November 2001 examination report, that 
the veteran's diabetes mellitus required treatment other than 
by controlled diet.  This was confirmed in a July 2007 VA 
examination which reported treatment of the veteran's 
diabetes with an oral hypoglycemic but not with insulin.  
This report also provided that the veteran was under no 
restriction of activities due to his diabetes mellitus and 
had no ketoacdosis or hypoglycemic reactions.  

Thus, the evidence from November 2005 forward demonstrates 
that the veteran's diabetes mellitus requires treatment with 
an oral hypoglycemic agent but does not require insulin.  
This is evidence that the criteria for a 20 percent rating, 
but no higher, have been met since November 2005.  There is 
no evidence showing that the criteria under the rating 
schedule for a higher evaluation have been met.  

Also considered by the RO, and by the Board, is whether the 
veteran's diabetes mellitus warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his diabetes mellitus.  Nor is 
there evidence that the veteran's diabetes mellitus causes 
marked interference with employment or presents a 
particularly different disability picture from other veterans 
with diabetes mellitus.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.  

The Board does not find evidence that the evaluation for the 
veteran's diabetes mellitus should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

In summary, the preponderance of evidence, comprised of VA 
examinations, VA and private treatment notes, and the 
veteran's own statements, shows that the reduction in 
evaluation from 20 percent to 10 percent, effective in May 
2003, was proper.  Additionally, this evidence shows that the 
veteran's diabetes mellitus was properly rated as 20 percent 
disabling prior to May 2003, as 10 percent disabling from May 
2003 to September 2005, and as 20 percent disabling from 
September 2005 forward.  Hence, his claims involving the 
evaluations assigned for diabetes mellitus must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Coronary artery disease

Service connection for coronary artery disease status post 
three-vessel coronary artery bypass graft was established by 
rating decision dated in February 2002 and the RO assigned a 
10 percent rating effective the date of the claim in March 
2001.  By rating decision dated in April 2007, that rating 
was changed to 60 percent, also effective in March 2001.  

For rating diseases of the heart, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note 2.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for rating, and a laboratory determination of METs 
by exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.  

Important in this case, Diagnostic Code 7017 provides ratings 
for disability following coronary bypass surgery.  For three 
months following hospital admission for surgery, a 100 
percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7017.  

Thereafter, status post coronary bypass surgery resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; where a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, is 
rated 60 percent disabling.  Id.  Status post coronary bypass 
surgery resulting in chronic congestive heart failure, or; 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is rated 100 percent disabling.  Id.  

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions:  
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.  

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  And though the veteran has 
not yet received notice of these provisions, as explained 
below, they could not realistically result in any higher 
rating than that awarded for the relevant time frames; hence, 
the absence of such notice was merely harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 
(if the Board addresses an issue not first considered by the 
RO, the Board must discuss whether this is prejudicial to the 
veteran).

This is particularly true in light of the fact that the 
veteran is already receiving a 100 percent evaluation and 
housebound benefits. 

May 2001 treatment notes from E.C., M.D. report that the 
veteran underwent coronary artery bypass surgery on April 16, 
2001.  Though the date of hospital admission for the surgery 
is not specified, the Board finds this annotation sufficient 
to assign a date of April 16, 2001 as a starting point for a 
three month 100 percent evaluation consistent with the 
criteria under Diagnostic Code 7017.  Hence, to that extent 
only, the appeal is granted.  

Notes that follow from Dr. E.C., along with all other 
evidence of record from private practitioners, indicate that 
the veteran has done well from a cardiology point of view 
since that time.  Private treatment records are absent for 
evidence that the criteria for a rating higher than the 60 
percent have been met for other than the 3 month period 
following bypass surgery.  

The veteran underwent VA cardiology examinations in October 
2001, May 2003, and February 2007.  No evidence going to the 
rating criteria is found in the October 2001 examination 
report.  

The May 2003 examiner provided that the veteran's exercise 
tolerance was about 10 to 11 METs, and that a stress test for 
METs had been requested.  He also determined from an 
echocardiogram that the veteran had a left ventricular 
ejection fraction of 50 to 55 percent, mild septal 
hypokineses, and slightly thickened mitral valve with mild 
mitral regurgitation.  Of record are the results of a cardiac 
stress test conducted pursuant to the May 2003 examination.  
The test was terminated due to fatigue.  The report is 
annotated that the functional capacity was moderately 
decreased, there was no limiting chest pain no arrhythmias, 
and no ST changes.  The overall impression was 
"inconclusive, submaximal stress test," and the conclusion 
was that the test was "incomplete due to poor heart rate 
response.  Another annotation indicates that the veteran did 
not reach the target heart rate due to the effects of 
medication.  

This report of moderately decreased functional capacity upon 
exercise testing is evidence that the veteran's workload at 
which fatigue set in was not so low as to correspond to 3 
METs or less.  

In February 2007, the veteran underwent VA examination.  This 
examination report included comments by the examiner as to 
the results of a stress echocardiogram conducted by the 
veteran's cardiologist in April 2005 and the results of a 
Cardiolite stress test conducted in November 2006.  The 
stress echocardiogram was negative for angina and 
electrocardiograph evidence of ischemia, but positive for 
echocardiographic evidence of ischemia, suggesting left 
anterior descending artery territory ischemia.  Also reported 
from that echocardiogram was that the veteran had good 
exercise capacity for his age.  

Cardiolite stress test results showed normal thickness left 
ventricular wall, with left ventricular cavity size dilated 
at stress and rest with no other clear cut decrease in 
perfusion.  Ejection fraction was calculated as 44 percent.  
The examiner also provided that the ejection fraction of 44 
percent correlates to 6 to 7 METs rather than the 5 to 8 METs 
stated elsewhere in the report.  This examiner provided that 
a workload of 6 to 7 METs was also more in line with the 
veteran's clinical exertional capacity and that the cardiac 
perfusion and echo combination was a more prudent assessment 
of the METs of this veteran.  He also gave a specific example 
of the veteran's workload capacity, stating that the veteran 
can walk one or two blocks without shortness of breath.  
Finally, he recommended against exercise stress testing of 
this veteran, for medical reasons.  

Included with that report is an interpretation summary of 
normal left ventricle systolic function with grossly normal 
size left ventricle, normal left ventricle wall thickness and 
normal left ventricle diastolic function.  Left ventricle 
systolic function was low normal with an ejection fraction of 
50 to 55 percent.  

Also of record are August 2003 and April 2005 stress 
echocardiogram reports and a November 2006 myocardial 
perfusion imaging report from E.C., M.D.  These reflect the 
results reported in the February 2007 VA examination report; 
the only additional relevant information is that the stress 
echocardiogram estimated left ventricular ejection fraction 
at 45 to 50 percent.  

This evidence shows that, over the entire relevant history of 
the veteran's cardiac disability his left ventricular 
ejection fraction of has been no less than 44 percent and 
that a workload of 6 METs, but no less, results in fatigue, 
angina, dizziness or syncope.  This is strong evidence that a 
rating higher than 60 percent disabling, for other than the 
three months following his bypass surgery, is not warranted 
as none of the diagnostic tests provided findings satisfying 
the criteria for a 100 percent rating.  There is no evidence 
of record to the contrary.  Furthermore, there is no evidence 
of chronic congestive heart failure.  

Based on the above, the preponderance of the evidence shows 
that a rating higher than 60 percent disabling for the 
veteran's cardiac disability is not warranted under 
Diagnostic Code 7017, for the period prior to April 16, 2001 
or since July 15, 2001.  After reviewing the Rating Schedule, 
the Board finds no other appropriate criteria for rating this 
veteran's cardiac disability.  Indeed, the relevant rating 
criteria for other relevant conditions, such as coronary 
artery disease, is identical to that found in Diagnostic Code 
7017.  

Furthermore, as the above indicates, application of the new 
regulation, 38 C.F.R.  § 4.100 would not affect the outcome 
of this case.  Here an ejection fraction of less than 50 
percent has been measured, negating any effect of the new 
regulation.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  Criteria for such referral is 
explained in the section of this decision addressing the 
veteran's diabetes mellitus.  The veteran has not required 
any periods of hospitalization for his cardiac disability 
other than that fully addressed by the temporary 100 percent 
rating.  Nor is there evidence that the veteran's cardiac 
disability causes marked interference with employment or 
presents a particularly different disability picture from 
other veterans with cardiac disability.  In the absence of 
evidence presenting exceptional circumstances, the claim is 
not referred for consideration of an extraschedular rating; 
the veteran's disability is appropriately rated under the 
schedular criteria.  

Nor does the Board find evidence that the veteran's cardiac 
disability should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period. 

Thus, the veteran's claim for a higher rating for coronary 
artery disease status post three-vessel coronary artery 
bypass graft associated with diabetes mellitus must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the instant case, the veteran was not provided with notice 
as to reopening his previously denied claim for entitlement 
to service connection for bladder cancer.  While this is a 
defect in notice, defects that are not prejudicial to the 
claimant do not require corrective action.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Here, the Board finds that failure to provide the veteran 
with notice as to the requirements for reopening his claim 
for entitlement to service connection for bladder cancer did 
not affect essential fairness of the adjudication because 
both the RO and the Board have reopened his claim, which 
achieves the purpose of such notice.  Therefore, as a matter 
of law, this defect in notice is not prejudicial to the 
veteran.  

The remaining VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in August 2003 (claims for 
increased ratings for diabetes mellitus and coronary artery 
disease and claim for service connection for peripheral 
neuropathy), March 2004 (reduction of rating for diabetes 
mellitus), May 2004 (bladder cancer), March 2006 (assignment 
of disability ratings and effective dates for all claims), 
and January 2007 (claim for increased rating for coronary 
artery disease).  These letters fully addressed all four 
notice elements.  Other than the March 2006 and January 2007 
letters, all letters were sent prior to the initial AOJ 
decisions of the respective claims.  These letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.

The duty to notify as to assignment of effective dates for 
all claims and as to assignment of disability ratings for the 
claims seeking grants of service connection was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ), see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify as to assignment of 
effective dates and disability ratings, where previously 
lacking, was satisfied subsequent to the initial AOJ decision 
by way of the letter sent to the veteran in March 2006.  That 
letter fully addressed all four notice elements as applicable 
to disability ratings and effective dates, including what 
evidence was required to substantiate the claims and the 
veteran's and VA's respective duties for obtaining evidence.  
Similarly, the letter requested that the veteran submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in September 2006, April 2007, and September 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and submitted by the veteran or with VA 
assistance are private treatment records and letters from 
Blackstock Family Health; Seton Medical Center; "E.C.", 
M.D.; "D.W.", M.D.; and "S.C.", M.D.  VA examinations were 
afforded the veteran in May 2003 (diabetes mellitus, coronary 
artery disease), September 2006 (peripheral neuropathy), and 
February 2007 (coronary artery disease).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service 
connected diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service 
connected diabetes mellitus, is denied.  

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bladder 
cancer, to include as due to exposure to an herbicide agent, 
and the claim is reopened.  

An evaluation of 100 percent, for the period from April 16, 
2001 to July 15, 2001, for coronary artery disease status 
post three-vessel coronary artery bypass graft associated 
with diabetes mellitus, is granted, subject to the criteria 
governing payment of monetary benefits.  

Entitlement to an evaluation in excess of 60 percent, for the 
periods prior to April 16, 2001 and from July 16, 2001 
forward, for coronary artery disease status post three-vessel 
coronary artery bypass graft associated with diabetes 
mellitus is denied.  

Evaluation for diabetes mellitus was properly reduced from 20 
percent disabling to 10 percent disabling, effective May 1, 
2003.  

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the periods prior to May 1, 2003 and 
from September 20, 2005, forward is denied.  


REMAND

A remand is required to obtain a medical opinion as to 
whether the veteran's bladder cancer was caused by exposure 
to an herbicide agent or is otherwise etiologically related 
to his active service.

Of record is an October 1998 operative report from St. 
David's Medical Center indicating that the veteran suffered 
from bladder cancer.  His DD 214 and service medical records 
establish that the veteran served in the Republic of Vietnam 
during the Vietnam War.  He is therefore presumed to have 
been exposed to an herbicide agent during active service.  
See 38 C.F.R. § 3.309(e).  

Bladder cancer is not a condition subject to presumptive 
service connection based upon exposure to an herbicide agent 
during service.  Id.  However, as stated above, that bladder 
cancer is not subject to presumptive service connection does 
not preclude establishment of service connection with proof 
of actual direct causation, including causation due to 
exposure to an herbicide agent.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In a letter received in May 2004, "D.W.", M.D. expressed 
his opinion that the veteran's bladder cancer may be due to 
exposure to an herbicide agent.  As noted above, this opinion 
is highly speculative and cannot form the basis for a grant 
of service connection.  However, the Board is not competent 
to provide its own unsubstantiated medical opinion as to 
whether the veteran's bladder cancer was caused by exposure 
to an herbicide agent.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  

In Mclendon v. Nicholson, 20 Vet App. 79 (2006), the Court 
specifically stated that if suitable evidence of record was 
absent, a speculative medical opinion, along with evidence of 
a current disability and an inservice injury, disease or 
event giving rise to an injury or disease, triggered VA's 
duty to afford the veteran a medical examination or obtain a 
medical opinion to develop his or her claim.  

Guidance as to what constitutes an adequate medical opinion 
in a case such as the instant case can be found in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007). In that case the Court 
found the VA medical opinion, which was unfavorable to the 
veteran's claim, inadequate in addressing direct service 
connection for nasal sinus disease, including whether the 
disease was caused by exposure to an herbicide agent during 
service.  Id.  The opinion in Stefl was based on a rationale 
that the veteran's nasal sinus disease was not listed as one 
of the diseases for which presumptive service connection had 
been established.  Id.  This simply addressed presumptive 
service connection.  The Court remarked that in order for a 
medical opinion to be adequate as to direct service 
connection, including as to direct service connection based 
on exposure to an herbicide agent, the opinion must clearly 
address the relevant facts and medical science.  Id. at 124.  

On remand, a medical opinion must be obtained as to whether 
the veteran's bladder cancer was caused by exposure to an 
herbicide agent during service or is otherwise etiologically 
related to his active service.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Beyond the above, in light of the fact that the veteran is 
currently receiving a 100 percent evaluation with housebound 
benefits, he may wish to consider withdrawing this final 
claim.  In any event, until the veteran withdraws this 
service connection claim, in writing, the Board must address 
this issue.         

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's claims file and 
a copy of this Remand to a physician 
specializing in the practice of urology or 
oncology (if possible, but not required).  
The physician is asked to provide an 
opinion as to the following:

(i)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that this veteran's bladder cancer was 
caused by his exposure to an herbicide 
agent during service (note: the veteran is 
presumed to have been exposed to the 
herbicide agent in Agent Orange during 
service).  

(ii)  Whether it is at least as likely as 
not that this veteran's bladder cancer had 
its onset during service or is 
etiologically related to his service other 
than as due to exposure to an herbicide 
agent.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  This rationale should 
be more than mere reliance on the fact 
that bladder cancer is not one of the 
diseases for which VA has determined 
presumptive service connection applies.  
Rather the opinion should address the 
particulars of this veteran's medical 
history and the relevant medical science 
as applicable to this claim.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


